DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Quan (US 2015/0172843 A1) discloses “A multi-terminal cooperative play method for a multimedia file, and a related apparatus and system are disclosed. A multi-terminal cooperative play system includes a master cooperative player, a play group management device, and a slave cooperative player. The play group management device allocates a cooperative play identifier and play position information according to a cooperative play request sent by the master cooperative player, and allocates play position information according to a cooperative play joining request sent by the slave cooperative player; the master cooperative player sends multimedia file information to the play group management device; the slave cooperative player obtains the multimedia file information; and the master cooperative player sends a play command to the slave cooperative player, so that the master cooperative player and the slave cooperative player can play, at start time of a cooperative play, a multimedia file,” Abstract. Quan fails to disclose “a music-synchronized control server including a server processor… the server processor is configured to: create a stage and a virtual music playback player when a stage create command is input from the at least one music-synchronized control master; delete the virtual music playback player and the stage when a stage delete command is input from the at least one music-synchronized control master; update a status of the virtual music playback player when an operation command relating to playback of the music content is input from the at least one music-synchronized control master; respond with a status of the virtual music playback player, when a polling .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652